In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00076-CV

JOSEFINA MARTINEZ, JUAN MARTINEZ             §    On Appeal from County Court at
AND/OR ALL OTHER OCCUPANTS OF                     Law No. 1
1704 CRIMSON CT., ARLINGTON, TX,
76018, Appellants                            §    of Tarrant County (2018-006342-1)


V.                                           §    November 14, 2019


CERBERUS SFR HOLDINGS, L.P.,                 §    Opinion by Justice Bassel
Appellee


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellants Josefina Martinez and Juan Martinez shall

pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel